Present:   All the Justices

NORTHERN VIRGINIA REAL ESTATE, INC., ET AL.

v.   Record No. 101836    OPINION BY JUSTICE DONALD W. LEMONS
                                    January 13, 2012
KAREN MARTINS, ET AL.


FORREST WALPOLE

v.   Record No. 101844

KAREN MARTINS, ET AL.

             FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                    Jonathan C. Thacher, Judge

      In these appeals, we consider whether the Circuit Court of

Fairfax County erred when it imposed sanctions, pursuant to

Code § 8.01-271.1, against Northern Virginia Real Estate, Inc.

("NVRE"), its principal broker, Lauren Kivlighan ("Kivlighan"),

and their counsel, Forrest Walpole ("Walpole").

                  I. Facts and Proceedings Below 1

      In July 2007, NVRE and Kivlighan (together, "the

plaintiffs"), filed a four-count complaint against McEnearney

Associates, Inc., its real estate agent Karen Martins, and

David and Donna M. Gavin (together, "the defendants"), alleging

conspiracy to harm in business, interference with contract,

interference with contract expectancy, and defamation.


      1
       The relatively tortuous path of complaints, demurrers,
motions, amended complaints, and other pleadings is recited
herein to illustrate why and how expenses and legal fees
ultimately accumulated.
     Specifically, the plaintiffs' complaint alleged that: (1)

Donna Gavin (acting as attorney-in-fact for her mother

Bernadette A. Kennedy) signed a written 90-day exclusive

listing agreement ("listing agreement") with NVRE for NVRE to

sell certain real estate ("the Kennedy property") owned by the

Bernadette A. Kennedy Living Trust ("the Trust"), Bernadette A.

Kennedy and Donna M. Gavin, Trustees, in exchange for a five

percent commission of the sales price; (2) the defendants knew

of the listing agreement; (3) NVRE delivered a written purchase

offer for $750,000 to Donna Gavin on May 5, 2007; (4)

thereafter, the defendants formed a conspiracy and interfered

with NVRE's listing agreement or contract expectancy, which

caused Donna Gavin to terminate the listing agreement on May 8,

2007, and NVRE to lose the five percent commission when

Kennedy's property was sold to buyers represented by McEnearney

Associates, Inc. ("MAI") and Karen Martins ("Martins").    The

plaintiffs sought $1 million in compensatory damages and

$500,000 in punitive damages.

     Regarding the defamation count, plaintiffs alleged that:

(1) between May 4 and May 8, 2007, MAI and Martins falsely

accused Kivlighan of "not working in the best interest" of the

Kennedy property's owner and "discouraging [Martins] from

submitting a written offer to purchase the [Kennedy] property";

(2) David Gavin falsely accused Kivlighan of "lying" to him and


                                2
Donna Gavin; and (3) the Gavins, writing to the Virginia

Department of Professional and Occupational Regulation

("DPOR"), falsely accused Kivlighan of being "an untrustworthy

agent" who "misrepresented her clients," and turned Kennedy's

property into a "pocket listing."   The complaint further

asserted, within the defamation count, that plaintiffs were

"likely to have evidentiary support after a reasonable

opportunity for discovery."

     The Gavins demurred to the defamation count and MAI and

Martins moved for a bill of particulars.   In a consent order,

the trial court sustained the Gavins' demurrer to the

defamation claims and granted MAI's and Martins' motion for a

bill of particulars, and allowed plaintiffs to amend their

complaint.

     Plaintiffs subsequently filed an eleven-count amended

complaint, alleging two counts each of conspiracy to harm in

business and interference with contract expectancy against

David Gavin, Martins, and MAI; three counts of defamation as to

MAI and Martins; three counts of defamation as to David and

Donna Gavin; and one count of defamation as to David Gavin,

separately.   The amended complaint included allegations that

Martins stated in a May 8, 2007 letter to the Gavins that,

"[m]y broker [(MAI)] had myself add certain verbiage to help

protect you against your former obligation to the other agent,"


                                3
and that David Gavin told Martins, "I caught [Kivlighan] in a

few lies."

     The plaintiffs also filed a bill of particulars listing

their damages as $168,000 (trebled to $504,000) – consisting of

$37,500, which represented a five percent commission on the

$750,000 purchase offer submitted to Donna Gavin by Kivlighan,

plus $130,500, which represented a six percent commission on a

future sale of the property for $2.175 million as a result of

improvements the plaintiffs proposed their prospective buyer

("Alnifaidy") was going to make to the property.

     Regarding conspiracy, the bill of particulars stated that,

beginning May 5, 2007, David Gavin and Martins acted together

to deny NVRE its commission when they: (1) engaged in

"wrongful, slanderous attacks on the character and integrity of

[Kivlighan] with the intent of destroying the confidence [Mrs.

Gavin] had in her"; (2) caused Donna Gavin "to cease working

with plaintiffs and to ignore [NVRE's] valid exclusive listing

agreement"; (3) "in violation of law, failed to work through

[NVRE] in connection with all offers to purchase the [Kennedy]

Property"; and (4) "sought to duplicate the Alnifaidy $700,000

written cash offer for the [Kennedy] Property delivered by

[NVRE] but under a 'For Sale by Owner' scheme" with a three

percent commission to MAI.




                               4
     MAI and Martins demurred to the plaintiffs' amended

complaint as amplified by the bill of particulars, and the

Gavins demurred to the plaintiffs' allegations of defamation,

claiming absolute privilege because the statements they were

alleged to have made "were made (if at all) in the course of a

quasi-judicial proceeding."   The trial court: (1) sustained

MAI's and Martins' demurrer to defamation without leave to

amend; (2) sustained the Gavins' plea of absolute privilege and

dismissed the defamation counts involving their statements made

to DPOR; (3) sustained David Gavin's demurrer to defamation;

and (4) granted the plaintiffs leave to file a second amended

complaint.

     The plaintiffs filed an eight-count second amended

complaint, again alleging two counts each of conspiracy to harm

in business and interference with contract expectancy against

David Gavin, Martins, and MAI; three counts of defamation

against the Gavins as to their statements made to DPOR; and one

count of defamation against David Gavin separately as to the

statement he allegedly made to Martins, that he "caught

[Kivlighan] in a few lies."

     MAI and Martins demurred to the plaintiffs' second amended

complaint, but the trial court overruled their demurrer.    David

Gavin also demurred to the conspiracy to harm in business and




                                5
interference with contract expectancy allegations but the trial

court did not rule on his demurrer before trial.

     Significantly, MAI and Martins asserted, in their answer

to the plaintiffs' second amended complaint, a "Fifth

Affirmative Defense," namely, that "[n]either Plaintiff ever

had a contract with the owner of the Subject Property, nor did

either Plaintiff have a reasonable contractual or business

expectancy which could support a claim of tortious

interference.   A reply is requested pursuant to Virginia Rules

3:11 and 1:4(e)."   The plaintiffs never replied to MAI's and

Martins' fifth affirmative defense, and it was deemed admitted

before trial.   The case proceeded to a jury trial against MAI,

Martins, and David Gavin on conspiracy to harm in business and

interference with contract expectancy, and against David Gavin

on the one count of defamation alleging that he told Martins,

"I caught [Kivlighan] in a few lies."

     At trial, the evidence demonstrated that: (1) Martins

called Donna Gavin on May 2, 2007, and that Martins told Donna

Gavin she had possible buyers for the home; (2) Donna Gavin

told Martins that David Gavin would call her back "because we

had a real estate agent and he could provide her with all the

information"; (3) David Gavin returned Martins' call on May 3,

2007; and (4) David Gavin gave Kivlighan's phone number to

Martins.   Martins subsequently called Kivlighan, who told her


                                6
there was a full-price offer with a discounted commission for

the Kennedy property, which Kivlighan thought that her clients

would take.   When Martins' prospective buyers (the "Wheelers")

heard of the full price offer, they told Martins not to make an

offer because they did not want to get into a bidding war.

     On May 4, 2007, Kivlighan sent by facsimile a $730,000

offer from Alnifaidy to Donna Gavin.   On May 5, 2007, David

Gavin called Kivlighan, upset about the offer's conditions,

including the fact that there was a home inspection contingency

despite the cover sheet to the offer stating that the offer was

for the Kennedy property "as-is" and that the offer included a

four-point-one (4.1) percent seller subsidy, resulting in an

actual offer of just over $700,000, not $730,000.

     Thereafter, on May 5, 2007, David Gavin left a voicemail

for Martins; Martins returned David Gavin's call the next day

and told him, in response to his question why she had never

submitted an offer on behalf of her interested buyers, that

Kivlighan had discouraged her from submitting an offer.   David

Gavin told Martins that they were "in the process of

terminating" Kivlighan.   At trial, David Gavin denied saying he

had caught Kivlighan "in a few lies," and Martins offered no

evidence that Gavin made that statement.   Both denied the

allegation that Martins said Kivlighan was not working in the

Gavins' best interest.


                                7
     On May 7, 2007, Donna Gavin sent Kivlighan an electronic

mail message stating that she would not accept Alnifaidy's

offer unless it was resubmitted under different terms,

including a reduction in the seller subsidy and clarification

that the house would be sold "as-is."   Donna Gavin also asked

Kivlighan to "explain why Mr. Alnifaidy's Earnest Money [wa]s

in the form of a Check [dated almost one and a half (1½)]

months prior to m[y] signing [the listing agreement]."

     Donna Gavin testified that, based on "what [she] saw in

[Alnifaidy's offer and a conversation with her husband, she

decided] to have an attorney look at th[e] contract.   There's

something just not right about it."   As a result of the

information she received from a lawyer, Donna Gavin concluded

that she "had grounds to terminate [Kivlighan]," and on May 8,

2007, she sent Kivlighan written notice terminating the listing

agreement.

     Donna Gavin subsequently refused an increased offer from

Alnifaidy, having received it from Kivlighan after she signed a

contract to sell the Kennedy property to the Wheelers.

Thereafter, the Kennedy property was sold to the Wheelers with

a buyer's commission paid to MAI.

     Significantly, Kivlighan admitted at trial that: (1) she

was not owed a commission on Alnifaidy's offers; (2) MAI never

had a listing agreement for the Kennedy property; and (3) she


                               8
never heard any telephone conversations between Martins and

Donna or David Gavin.    Alnifaidy testified that he never had

any agreement with Kivlighan or told her that she could sell

the Kennedy property for him in the future.

       The defendants moved to strike the plaintiffs' evidence at

the close of the plaintiffs' case-in-chief but, before the

trial court ruled on the defendants' motion to strike, the

plaintiffs moved to nonsuit, and the trial court granted the

plaintiffs' motion to nonsuit as against all defendants.    The

defendants stated they intended to file motions for sanctions,

and the trial court suggested that counsel for all the parties

"confer.   If there are any motions, decide a day that you want

to argue . . . ."   The defendants' counsel suggested "a

suspending order of 30 days . . . just to be safe," and the

trial court stated that "[t]hirty days is fine, or you can say

until further order of Court.    Whatever language you can agree

on."

       On April 30, 2008, the trial court entered an order which:

(1) granted the plaintiffs' motion to nonsuit all counts; (2)

dismissed the case as to all counts and all parties; and (3)

further stated that "this Order is SUSPENDED until further

order of this Court."

       On July 11, 2008, the defendants filed motions for

sanctions against the plaintiffs and plaintiffs' counsel,


                                 9
Forrest Walpole ("Walpole"), seeking attorneys' fees and costs,

and arguing that the plaintiffs violated Code § 8.01-271.1 "by

filing this suit without any basis in fact, without support in

law, and with improper purposes, all as prohibited by statute."

In response, the plaintiffs and Walpole filed an opposition to

the defendants' motions for sanctions, arguing that the motion

for sanctions should be denied because the plaintiffs and

plaintiffs' counsel "[i]n good faith and after reasonable

inquiry . . . filed the claims for conspiracy, defamation and

tortious interference with contract and contract expectancy

when Defendants acted in concert to deprive NVRE of a

commission and contract expectancy from the sale of [the

Kennedy property]."

     The trial court subsequently heard oral argument on the

motions for sanctions, and the defendants submitted the billing

records for their attorneys' fees and costs to the trial court.

On March 17, 2009, the trial court issued a letter opinion

explaining its rulings, and followed that on May 14, 2009, with

a lengthy order granting the defendants' motions for sanctions.

     Specifically, the trial court found that: (1) the

complaint, by stating that the allegations were likely to have

support "after reasonable opportunity for discovery," was a

"per se" violation of Code § 8.01-271.1 under Ford Motor Co. v.

Benitez, 273 Va. 242, 639 S.E.2d 203 (2007); (2) the


                               10
plaintiffs' claims "were filed out of a vindictive and

malevolent desire to injure and intimidate a business

competitor"; and (3) the plaintiffs lacked "any factual basis

for their $135,000 claim to the 'second commission', and

lack[ed] any basis for the $1.35 million defamation claims.

Plaintiffs further lack[ed] a factual basis for a conspiracy

claim."

     Although the trial court's May 14, 2009 order stated that

the defendants are entitled to sanctions, the order also stated

that, "on this record, the Court is unable to determine the

appropriate size of the sanction."   As a result, the trial

court continued the matter "to hear evidence and argument as to

the quantum of sanctions and reasonableness of Defendant[s']

attorney's fees, respectively, whether the said expenses are

related to the violations of the sanctions statute and to

determine as against whom the respective sanction(s) should be

assessed."

     After an evidentiary hearing, at which the trial court

heard voluminous testimony, both expert and otherwise,

regarding the defendants' attorneys' fees, as well as

Kivlighan's own testimony that she relied on Walpole's advice,

the trial court issued a letter opinion and order on June 29,

2010, ordering the plaintiffs and Walpole, jointly and

severally, to pay $113,778.06 to MAI and Martins, and


                               11
$158,318.40 to the Gavins.   The trial court also ordered "that

the Court's suspension of Plaintiffs' nonsuit taken on April

[30], 2008 is lifted."

     Specifically, the trial court found that: (1) the

appropriate sanction in this case is the reasonable attorneys'

fees and costs incurred by the defendants; (2) attorneys and

their clients are both "required to act appropriately,

ethically, and within the confines of the law when litigating

cases in Virginia courts"; and (3) there is "substantial

evidence of sanctionable behavior on the part of both the

litigants and the[ir] lawyer."   The trial court further opined

that, "[Kivlighan's] actions showed a clear intent to support

[filing] these claims, which were speculative at best . . .

[m]oreover, her actions throughout the litigation are

indicative of and establish the improper purpose with which she

filed this lawsuit."

     The trial court also rejected the plaintiffs' and

Walpole's argument that the attorneys' fees and costs claimed

by the defendants were unreasonable because: (1) the defendants

failed to mitigate their damages; (2) defendants' counsel used

block billing practices; and (3) the attorneys' fees incurred

by the defendants were excessive.     The trial court subsequently

denied: (1) the plaintiffs' and Walpole's motions to suspend

the June 29, 2010 order "to permit Plaintiffs [and Walpole]


                                 12
adequate time to file their Motion[s] for Reconsideration and

for the Court to consider and rule upon such motion[s]"; and

(2) Walpole's motion for reconsideration and renewed motion for

entry of a suspending order because "Walpole has not raised any

issues not already considered in the matter."

     NVRE, Kivlighan, and Walpole timely filed their notices of

appeal and we granted these appeals on the following

assignments of error:

For Northern Virginia Real Estate, Inc., et al. v. Karen
Martins, et al., Record No. 101836:

     1.   The trial court erred in awarding sanctions under Va.
          Code § 8.01-271.1 against NVRE, Kivlighan, and their
          trial counsel and in favor of Martins, MAI, Donna
          Gavin, and David Gavin when the trial court lacked
          jurisdiction to do so because the motions for
          sanctions were made, heard, and decided more than 21
          days after entry of a nonsuit order, and the trial
          court lacked authority under Rule 1:1 of the Rules of
          the Supreme Court of Virginia to suspend the finality
          of the nonsuit order.

     2.   The trial court erred in imposing sanctions under Va.
          Code § 8.01-271.1 against NVRE, Kivlighan, and their
          trial counsel, jointly and severally, rather than
          apportioning the sanctions among them based on their
          respective conduct relative to each of the parties
          that was awarded sanctions.

     3.   The trial court erred in awarding sanctions under Va.
          Code § 8.01-271.1 against NVRE, Kivlighan and their
          trial counsel and in favor of Martins, MAI, Donna
          Gavin, and David Gavin because it abused its
          discretion by making its sanction determination based
          on post-filing factual findings, evidentiary rulings,
          hindsight, and improper considerations rather than an
          objective view of whether NVRE, Kivlighan, and their
          trial counsel, after reasonable inquiry, could have
          formed a reasonable belief that the Complaint,


                               13
          Amended Complaint, Bill of Particulars, and Second
          Amended Complaint met the certification requirements
          of Va. Code § 8.01-271.1 at the time each was
          respectively filed.

For Forrest Walpole v. Karen Martins, et al., Record No.
101844:

     1.   The trial court erred in awarding sanctions under Va.
          Code § 8.01-271.1 against Walpole, NVRE, and
          Kivlighan because it abused its discretion by making
          its sanction determination based on post-filing
          factual findings, evidentiary rulings, and other
          hindsight rather than an objective view of whether
          NVRE, Kivlighan, and Walpole, after reasonable
          inquiry, could have formed a reasonable belief that
          the Complaint, Amended Complaint, Second Amended
          Complaint and Bill of Particulars met the
          certification requirements of Va. Code § 8.01-271.1
          at the time it was filed.

     2.   The trial court erred in determining the terms of and
          quantum of sanctions against Walpole, NVRE and
          Kivlighan because it did not properly consider the
          defendants' failure to mitigate, the billing
          practices of defendants' counselors, the punitive
          effect of the award, and ability to pay.

     3.   The trial court erred when it denied Walpole's motion
          for entry of a suspending order without giving
          Walpole the opportunity to present oral argument
          under Va. Sup. Ct. R. 4:15(d).

     4.   The trial court erred in awarding sanctions under Va.
          Code § 8.01-271.1 against NVRE, Kivlighan and Walpole
          when the trial court lacked jurisdiction to do so
          because the motions for sanctions were made, heard,
          and decided more than 21 days after entry of a
          nonsuit order, and the trial court lacked authority
          under Rule 1:1 of the Rules of the Supreme Court of
          Virginia to suspend the finality of the nonsuit
          order.




                               14
                           II. Analysis

                       A. Standard of Review

     We have clearly articulated the standard of review for

cases of statutory interpretation:

     [A]n issue of statutory interpretation is a pure
     question of law which we review de novo. When
     the language of a statute is unambiguous, we are
     bound by the plain meaning of that language.
     Furthermore, we must give effect to the
     legislature’s intention as expressed by the
     language used unless a literal interpretation of
     the language would result in a manifest
     absurdity. If a statute is subject to more than
     one interpretation, we must apply the
     interpretation that will carry out the
     legislative intent behind the statute.

Conyers v. Martial Arts World of Richmond, Inc., 273 Va. 96,

104, 639 S.E.2d 174, 178 (2007) (citations omitted).

Similarly, as a question of law, the interpretation of one of

the Rules of this Court is subject to de novo review.     See

Brown v. Commonwealth, 279 Va. 210, 217, 688 S.E.2d 185, 189

(2010).

     Additionally, in reviewing a trial court's award of

sanctions under Code § 8.01-271.1, we apply an abuse of

discretion standard.   Flippo v. CSC Assocs. III, L.L.C.,

262 Va. 48, 65, 547 S.E.2d 216, 227 (2001).    We have

stated that,

     [i]n applying that standard, we use an objective
     standard of reasonableness in determining whether
     a litigant and his attorney, after reasonable
     inquiry, could have formed a reasonable belief


                                15
     that the pleading was well grounded in fact,
     warranted by existing law or a good faith
     argument for the extension, modification, or
     reversal of existing law, and not interposed for
     an improper purpose.

Id. at 65-66, 547 S.E.2d at 227.      We have also held that "a

court's imposition of a sanction will not be reversed on appeal

unless the court abused its discretion in 1) its decision to

sanction the litigant, or 2) in the court's choice of the

particular sanction employed."     Switzer v. Switzer, 273 Va.
326, 331, 641 S.E.2d 80, 83 (2007).

                          B. Rule 1:1

     The plaintiffs argue that the trial court erred in

awarding sanctions against them and in favor of the defendants

because "the motions for sanctions were made, heard, and

decided more than 21 days after entry of a nonsuit order, and

the trial court lacked authority under Rule 1:1 of the Rules of

[this Court] to suspend the finality of the nonsuit order."

Specifically, the plaintiffs argue that the trial court was

without authority to suspend the nonsuit order because: (1)

there were no motions pending at the time of the nonsuit; (2)

"Rule 1:1 must be interpreted to prohibit trial courts from

generally suspending nonsuit orders to allow motions for

sanctions to be filed, heard, and decided more than 21 days

after [a] nonsuit is taken as a matter of right"; and (3) the

nonsuit order did not "clearly and expressly suspend the final


                                 16
judgment that is obtained upon the granting of a motion for

nonsuit."    We disagree and find these arguments without merit.

     Rule 1:1 declares that "[a]ll final judgments, orders, and

decrees, irrespective of terms of court, shall remain under the

control of the trial court and subject to be modified, vacated,

or suspended for twenty-one days after the date of entry, and

no longer."

     Significantly, for the purposes of this case, we have

previously held that

     the provisions of Rule 1:1 are mandatory in order
     to assure the certainty and stability that the
     finality of judgments brings. Once a final
     judgment has been entered and the twenty-one day
     time period of Rule 1:1 has expired, the trial
     court is thereafter without jurisdiction in the
     case. Thus, only an order within the twenty-one
     day time period that clearly and expressly
     modifies, vacates, or suspends the final judgment
     will interrupt or extend the running of that time
     period so as to permit the trial court to retain
     jurisdiction in the case.

Super Fresh Food Mkts. of Va., Inc. v. Ruffin, 263 Va. 555,

563-64, 561 S.E.2d 734, 739 (2002) (some emphasis omitted).

Additionally, we have noted that, "from its very nature, an

order granting a nonsuit should be subject to the provisions of

Rule 1:1," and "the concept of nonsuit is sufficiently imbued

with the attributes of finality to satisfy the requirements of

Rule 1:1."    James v. James, 263 Va. 474, 481, 562 S.E.2d 133,

137 (2002).



                                 17
       In this case, the trial court entered an order granting

the plaintiffs a nonsuit on April 30, 2008.    However, the trial

court also expressly suspended the nonsuit order on that same

date, pursuant to Rule 1:1, stating:

            This matter came to be heard on the 30th day
       of April, 2008, on the Plaintiff[s'] motion to
       nonsuit all counts and Defendants' oppositions
       thereto.
            Upon the matter presented to the Court at
       the hearing, it is hereby
            ADJUDGED, ORDERED, and, DECREED as follows:
            The Motion[] to Nonsuit is granted, and this
       case is dismissed as to all counts and all
       parties; and it is further
            ADJUDGED, ORDERED, and DECREED that this
       Order is SUSPENDED until further order of this
       Court.

(Emphasis added.)    The trial court did so in order to entertain

the defendants' motions for sanctions.

       The trial court was well within its authority under Rule

1:1 to suspend the nonsuit order as it did and, by explicitly

doing so, it properly retained jurisdiction in this case.      Rule

1:1; Super Fresh Food Markets, 263 Va. at 563-64, 561 S.E.2d at

739.    Accordingly, we hold that the trial court did not lack

jurisdiction to consider and impose sanctions, as it did in

this case, because the trial court properly suspended the

nonsuit order within the 21-day period provided for in Rule

1:1.    The trial court retained jurisdiction over this suit

until 21 days after June 29, 2010 – the date upon which the




                                 18
trial court lifted the suspension of the April 30, 2008 nonsuit

order and entered the final order in this case.

                      C. Code § 8.01-271.1

     Code § 8.01-271.1 provides that,

     every pleading, written motion, and other paper
     of a party represented by an attorney shall be
     signed by at least one attorney of record in his
     individual name . . . .

          The signature of an attorney or party
     constitutes a certificate by him that (i) he has
     read the pleading, motion, or other paper, (ii)
     to the best of his knowledge, information and
     belief, formed after reasonable inquiry, it is
     well grounded in fact and is warranted by
     existing law or a good faith argument for the
     extension, modification, or reversal of existing
     law, and (iii) it is not interposed for any
     improper purpose, such as to harass or to cause
     unnecessary delay or needless increase in the
     cost of litigation.

The statute further provides that if this rule is violated, the

court "shall impose" an appropriate sanction upon the attorney,

a represented party, "or both," and that such sanctions may

include reasonable attorney's fees.   Code § 8.01-271.1.

     Accordingly, we must determine whether the trial court

properly concluded that the plaintiffs and their attorney,

after a reasonable inquiry, could not have formed a reasonable

belief that the second amended complaint was well grounded in

fact and warranted by existing law, or by a good faith argument

for the extension, modification, or reversal of existing law.

Flippo, 262 Va. at 65-66, 547 S.E.2d at 227.   Significantly, we


                               19
have previously stated that a "trial court [is] not limited to

the record in the present case, but [may] properly consider any

relevant and admissible evidence tending to show the attorney's

state of knowledge at the time in question."   Benitez, 273 Va.

at 251, 639 S.E.2d at 207.

     In this case, the second amended complaint was filed after

the trial court allowed the plaintiffs to amend both their

initial complaint and their first amended complaint.

Nevertheless, the trial court noted, in its order granting the

defendants' motions for sanctions, that "Plaintiffs' [sic]

apparently have forgotten that many of their claims were

dismissed on demurrer, and with prejudice."    The trial court

further noted that,

     [a]t minimum, the filing of the initial complaint
     violated [Code § 8.01-271.1] by asserting in four
     numbered paragraphs that the allegations therein
     were likely to have support "after reasonable
     opportunity for discovery." As this Court
     understands the Virginia Supreme Court's decision
     in Benitez, such a pleading is a per se violation
     of [Code] § 8.01-271.1. Although the
     [plaintiffs'] amended complaint contained no such
     candid admission that its allegations were
     unsupported by fact, Plaintiffs lack any factual
     basis for their $135,000 claim to the "second
     commission", and lack any basis for the $1.35
     million defamations claims. Plaintiffs further
     lack a factual basis for a conspiracy claim.

     Significantly, the trial court stated in its ruling

granting the defendants' motions for sanctions:




                               20
          The only claim Kivlighan ever advanced that
     was reasonably well grounded in fact, is a
     $37,500 contract claim. Instead of limiting the
     action to that claim Kivlighan and her counsel
     chose to advance at least three wildly
     speculative claims that lacked any basis in fact.
     These three claims dramatically increased the
     cost and duration of the litigation. Counsel's
     decision to pursue a three day jury trial in the
     face of a devastating ruling, that no contract
     existed between the parties, further increased
     the cost to the defendants, without any possible
     chance of success.

          Standing alone, the Court might conclude
     that any of these claims were merely a mistake or
     an oversight by counsel, and might warrant only a
     mild sanction. However, the combination of so
     many frivolous claims, supported by such wild
     speculation, so virulently prosecuted even after
     any legitimate prospect of success had vanished,
     convinces the Court that the claims were not an
     oversight or mistake. The Court is of the firm
     conviction that they were filed out of a
     vindictive and malevolent desire to injure and
     intimidate a business competitor.

     We hold that the trial court did not abuse its discretion

in imposing sanctions in this case.   Rather, the trial court

correctly applied an objective standard of reasonableness in

concluding that the facts of this case could not support a

reasonable belief that the plaintiffs' claims alleging: (1)

interference with contract expectancy; (2) conspiracy to harm

in business; and (3) defamation; along with the damages sought,

were well grounded in fact or law, as required by Code § 8.01-

271.1.




                               21
              1. Interference with Contract Expectancy

     Significantly, the trial court noted that it "imposed a

pleading admission on the Plaintiffs [just before trial] for

failing to respond to [the] Defendants' properly propounded

Fifth Affirmative Defense seeking a reply," that, "[n]either

Plaintiff ever had a contract with the owner of the Subject

Property, nor did either Plaintiff have a reasonable

contractual or business expectancy which could support a claim

of tortious interference.   A reply is requested pursuant to

Virginia Rules 3:11 and 1:4(e)."      The trial court's ruling

deemed the plaintiffs to have admitted the affirmative defense

they failed to reply to and excluded any reference to, or

evidence of, facts that conflicted with that admission.

Despite this damaging admission and the imposition of such "a

devastating ruling," the plaintiffs "insisted on proceeding

with a three day jury trial" on all of its claims, including

the allegation that the defendants interfered with contract

expectancy.

     Specifically, the plaintiffs alleged total damages of

$168,000 (trebled to $504,000) as a result of the defendants'

interference with contract expectancy.     The plaintiffs further

alleged that these damages consisted of $37,500, which

represented a five percent commission on the $750,000 Alnifaidy

purchase offer, plus $130,500, which represented a six percent


                                 22
commission on the future sale of the property for $2.175

million as a result of improvements Alnifaidy was supposedly

going to make to the property.

     However, the trial court correctly found that, "[e]ven if

Kivlighan did have a valid claim for a commission on the

[Kennedy] property," Kivlighan would have realized "at most

$37,500 from any contractual interest she acquired from the

listing agreement" – and this is only "assuming that

[Kivlighan's] pocket buyer's offer was accepted, and that she

was paid both the buyer's and seller's agent commissions on the

'unsubsidized' contract price of the highest offer her buyer

ever made."   The trial court accurately noted that, "[i]n

truth, [Kivlighan's] valid expectancy is probably limited to

two-fifths of that amount [(or $15,000)], because [the listing

agreement] provided for a seller's commission of only two

percent." 2

     Moreover, the plaintiffs offered no evidence that could

possibly lead the trial court to reasonably conclude that the

plaintiffs ever had a factual basis for their claim for

$130,500, which represented a six percent commission on the


     2
       Although the plaintiffs alleged that Donna Gavin signed
the listing agreement with NVRE for NVRE to sell the Kennedy
property in exchange for a five percent commission of the sales
price, the listing agreement signed by Donna Gavin provided for
a two percent commission to be paid to the selling broker and a
three percent commission to be paid to the buyer's agency.

                                 23
future sale of the Kennedy property for $2.175 million as a

result of improvements Alnifaidy was going to make to the

property.    The trial court noted that, although Kivlighan

claimed the loss of a commission from a second, future sale of

the Kennedy property,

        based upon her contention that she was almost
        certain to obtain the listing for the [Kennedy]
        Property again after a new house was built[, h]er
        deposition testimony established that she lacked
        a factual basis to advance this theory.
        Furthermore, the testimony of Mr. Alnifaidy, both
        in his deposition and at trial, established that
        he had never engaged her as an agent to re-sell
        the [Kennedy] Property again in the future.
        Indeed, [K]ivlighan later admitted at trial that
        she was not engaged to re-sell the property.

Alnifaidy testified at trial that he never told Kivlighan he

would let her sell the Kennedy property for him at a later

date.    The following exchange occurred during the defendants'

cross-examination of Alnifaidy at trial:

        [Defendants' Counsel:] [Y]ou never had a
             written agreement directly with Lauren
             Kivlighan, correct?

        [Alnifaidy:] No.

        [Defendants' Counsel:] And [Kivlighan] was
             never your real estate agent regarding   any
        property at any time[?]

        [Alnifaidy:] No.

        [Defendants' Counsel:] And you never    promised
        [Kivlighan] that she could be      your real
        estate agent[?]

        [Alnifaidy:] No.


                                  24
     [Defendants' Counsel:] That is correct?

     [Alnifaidy:] That's correct.    Yes.

     [Defendants' Counsel:] In fact, [Kivlighan]
          never asked you to be your real estate
          agent[?]

     [Alnifaidy:] No.

Accordingly, we agree with the trial court's conclusion that,

     the claims [the plaintiffs] advanced for the
     "second commission" on a sale of the same
     property at (1) some unknown date an indefinite
     number of years in the future, by (2) a seller
     whose offer to purchase the property was twice
     rejected, to (3) a not even speculatively
     identified purchaser for (4) precisely $2.175
     million dollars, after (5) a contractor, whom the
     seller who did not yet own the home had not
     entered a contract with, would have torn down the
     existing structure and erected a mansion based on
     (6) unknown and unsolicited plans from an
     unidentified architect, are, to say it as kindly
     as possible, not "well grounded in fact and . . .
     warranted by existing law or a good faith
     argument for the extension, modification, or
     reversal of existing law."

     Lastly, even if the plaintiffs may have had a valid

contractual claim for a commission on the Kennedy property, it

should be noted that the plaintiffs never filed suit against

the actual owner of the Kennedy property, the Bernadette A.

Kennedy Living Trust.   Rather, the plaintiffs repeatedly named

Donna Gavin personally, and not in her representative capacity

as Trustee, as a defendant in their complaint, amended

complaint, and second amended complaint.    The record



                                25
demonstrates that they did so despite the fact that the

plaintiffs were on notice, and actually knew, at the time they

filed the second amended complaint that the Kennedy property

was owned, at all relevant times, by the Trust.

     Specifically, MAI and Martins stated in their memorandum

in support of their demurrer to the second amended complaint

that "title to the [Kennedy] property was actually held by the

Bernadette A. Kennedy Trust, and not Bernadette A. Kennedy

personally."   The Gavins also stated in their memorandum in

support of their demurrer to the second amended complaint that,

as "admitted in the [s]econd [a]mended [c]omplaint in ¶ 29

. . . Bernadette Kennedy (in her personal capacity) was not the

owner of the [Kennedy p]roperty, nor was . . . Donna Gavin."

The plaintiffs, themselves, stated in ¶ 29 of the second

amended complaint that "actual title to the [Kennedy p]roperty

was in the Bernadette A. Kennedy Trust, Donna M. Gavin, Co-

Trustee . . . pursuant to a deed from Bernadette A. Kennedy,

dated April 11, 2007."

                2. Conspiracy to Harm in Business

     Regarding the plaintiffs' claims alleging conspiracy to

harm in business, the trial court noted that, "[a]lthough [the]

Plaintiffs' pleadings never clarified whether the business

conspiracy claims were based on a common law right of action or

the statutory cause authorized by [Code] § 18.2-499, [the]


                                26
Plaintiffs [took] the position that the action is for statutory

conspiracy."   Statutory conspiracy requires "two or more

persons [to] combine, associate, agree, mutually undertake or

concert together for the purpose of . . . willfully and

maliciously injuring another in his reputation, trade, business

or profession."   Code § 18.2-499(A).   Moreover, "[i]n order to

sustain a claim for this statutory business conspiracy, the

plaintiff must prove by clear and convincing evidence that the

defendants acted with legal malice, that is, proof that the

defendants acted intentionally, purposefully, and without

lawful justification, and that such actions injured the

plaintiff's business."     Williams v. Dominion Tech. Partners,

L.L.C., 265 Va. 280, 290, 576 S.E.2d 752, 757 (2003).

     However, there is simply no factual basis to support the

plaintiffs' allegation that David Gavin and Martins formed any

agreement to harm the plaintiffs in business during their

telephone conversations.    To the contrary, both David Gavin and

Martins denied any agreement to cut Kivlighan out of the sale

of the Kennedy property, and David Gavin testified that the

calls were specifically prompted by the fact that Kivlighan

only presented the Gavins with Alnifaidy's offer and had not

presented them with the Wheelers' offer.

     Additionally, the trial court correctly noted that the

"Plaintiffs' entire factual basis for pleading conspiracy


                                  27
appears to be the fact that David Gavin and [Martins] spoke to

each other on the telephone, that David Gavin 'exhibited a

hostile and mean spirited manner,' and that [Kivlighan] was

discharged."   Accordingly, there is no factual basis to support

the plaintiffs' allegation that David Gavin and Martins formed

an agreement to harm the plaintiffs and no evidence that the

defendants acted with malice.   As a result, we agree with the

trial court's conclusion that "[n]o court could responsibly

permit such a claim to go to the jury without evidence, and no

attorney could responsibly plead such a claim without facts to

support it."

                          3. Defamation

     The plaintiffs' second amended complaint alleged that

David Gavin told Martins, "I caught [Kivlighan] in a few lies,"

and the plaintiffs requested damages against David Gavin in the

amount of $1 million, plus $350,000 in punitive damages.

However, the plaintiffs offered no evidence that David Gavin

actually spoke these words.

     In fact, Kivlighan testified that she did not personally

overhear any telephone conversations or any recordings of any

telephone conversations between either Martins and David Gavin

or Martins and Donna Gavin and that she "never personally heard

[David Gavin and Martins] speaking."   Additionally, David Gavin




                                28
denied saying that he had caught Kivlighan "in a few lies," and

Martins' testimony supported Gavin.

     Furthermore, the plaintiffs' repeated defamation counts

regarding the statements the Gavins allegedly made to DPOR

demonstrate clearly that each of the plaintiffs' successively

filed complaints lacked a proper basis in law and in fact.

Specifically, Walpole should have known that the statements

allegedly made by the Gavins to DPOR were privileged because

they were made in the course of a quasi-judicial proceeding.

     We have previously held that "false, misleading, or

defamatory communications, even if published with malicious

intent, are not actionable if they are material to, and made in

the course of, a judicial or quasi-judicial proceeding."

Lockheed Info. Mgmt. Sys. Co. v. Maximus, Inc., 259 Va. 92,

101, 524 S.E.2d 420, 424 (2000).      Significantly, "[t]his

absolute privilege has been extended to communications made in

administrative hearings so long as the 'safeguards that

surround' judicial proceedings are present."      Id. (quoting

Elder v. Holland, 208 Va. 15, 22, 155 S.E.2d 369, 374 (1967)).

"Those safeguards include such things as the power to issue

subpoenas, liability for perjury, and the applicability of the

rules of evidence," all of which are present in proceedings

before DPOR, an administrative agency of the Commonwealth of

Virginia.   Id.   See Code §§ 54.1-300 through -311 (pertaining


                                 29
to DPOR); Code § 2.2-4022 (providing that DPOR "may, and on

request of any party to a case shall, issue subpoenas requiring

testimony or the production of books, papers, and physical or

other evidence"); Code § 2.2-4020 (providing that presiding

officers at DPOR proceedings may "administer oaths and

affirmations [and] receive probative evidence, exclude

irrelevant, immaterial, insubstantial, privileged, or

repetitive proofs, rebuttal, or cross-examination, rule upon

offers of proof, and oversee a verbatim recording of the

evidence"); and Code § 18.2-434 (providing that "[i]f any

person to whom an oath is lawfully administered on any occasion

willfully swears falsely on such occasion . . . he is guilty of

perjury").

     Nevertheless, the plaintiffs' complaint, amended

complaint, and second amended complaint, all signed by Walpole,

included three counts of defamation alleging that the Gavins,

writing to DPOR, falsely accused Kivlighan of being "an

untrustworthy agent" who "misrepresented her clients," and

turned Kennedy's property into a "pocket listing."

Inexplicably, the second amended complaint included these

defamation counts after the trial court: (1) sustained the

Gavins' demurrer to these counts in the original complaint and

allowed the plaintiffs to amend their complaint; and (2)

sustained the Gavins' demurrer and plea of absolute privilege


                               30
in relation to these defamation counts with prejudice, and

allowed the plaintiffs to again amend their amended complaint.

     Lastly, it should be noted that the trial court concluded

that Kivlighan's "actions throughout the litigation [were]

indicative of and establish[ed] the improper purpose with which

she filed this lawsuit."   In particular, the trial court

observed that Kivlighan was "nonresponsive to counsels'

questions both at her deposition . . . and when she took the

witness stand throughout this litigation[, and] she constantly

engaged in diatribes which were non-responsive and irrelevant,"

thereby demonstrating that "she filed this lawsuit out of a

vindictive and malevolent desire to injure each of the

[d]efendants and to intimidate a business competitor.

Moreover, her behavior is indicative of the lack of a factual

basis for bringing the [u]nderlying [a]ction."

     The trial court also found that Kivlighan's testimony at

the hearing to determine the reasonableness of the defendants'

attorneys' fees "was evasive and misleading at times."    For

example, Kivlighan first testified that she only spoke to

Walpole and one other attorney about the issues involved in the

underlying action before filing suit.   Additionally, Kivlighan

testified that she did not meet with any other attorneys before

filing this suit relative to her claim.




                                31
     Upon cross-examination, defense counsel asked Kivlighan if

she spoke to any other attorneys about the matter prior to

consulting with Walpole.   Kivlighan unequivocally denied such

conversations.    She was forced, however, to admit that this

assertion was inaccurate and that she spoke to at least one

other attorney about the case.   The trial court noted that

Kivlighan "attempted to justify the omission by claiming that

she never attempted to retain [the other attorney]."   However,

the trial court was "not impressed by the excuse and note[d]

yet another example of [Kivlighan's] lack of candor on the

witness stand."

     Accordingly, we hold that the trial court did not abuse

its discretion when it imposed sanctions against NVRE,

Kivlighan, and Walpole, based upon its conclusion that the

plaintiffs' claims alleging interference with contract

expectancy, conspiracy to harm in business, and defamation

"lacked any basis in fact," and "were filed out of a vindictive

and malevolent desire to injure and intimidate a business

competitor."

      D. The Imposition of Sanctions Jointly and Severally

     The plaintiffs argue that the trial court erred in

imposing sanctions "jointly and severally, rather than

apportioning the sanctions among [NVRE, Kivlighan, and Walpole]

based on their respective conduct."   We disagree.


                                 32
     Code § 8.01-271.1 provides that,

     [i]f a pleading, motion, or other paper is signed
     or made in violation of this rule, the court
     . . . shall impose upon the person who signed the
     paper or made the motion, a represented party, or
     both, an appropriate sanction, which may include
     an order to pay to the other party or parties the
     amount of the reasonable expenses incurred
     because of the filing of the pleading, motion, or
     other paper or making of the motion, including a
     reasonable attorney's fee.

(Emphasis added.)   Significantly, in the circumstances of this

case – in which the parties against whom sanctions were sought

failed to provide the circuit court with evidence sufficient to

permit it to make any distinction between those parties – Code

§ 8.01-271.1 does not require a court to allocate fault or

apportion sanctions between a represented party and the party's

attorney when the statute has been violated.   Instead, Code

§ 8.01-271.1 expressly provides for sanctions to be imposed

upon both a represented party and the party's attorney.

     We have previously noted that, "it is apparent that the

General Assembly had the opportunity to make discretionary a

court's imposition of sanctions upon finding a statutory

violation, but elected not to do so.    Instead, it used the

mandatory words 'shall impose . . . an appropriate sanction.' "

Benitez, 273 Va. at 249, 639 S.E.2d at 206 (quoting Code

§ 8.01-271.1) (emphasis in original).   Significantly, in this

case, the trial court twice made written findings that NVRE,



                                33
Kivlighan, and their trial counsel were each culpable for

several violations of Code § 8.01-271.1.   Specifically, the

trial court stated:

     [T]here is substantial evidence of sanctionable
     behavior on the part of both the litigants and
     the lawyer. The evidence has established that
     [Kivlighan] went to another lawyer, who advised
     her of a reasonable remedy that she may have had
     in this matter, a breach of contract action.
     That was simply not enough for Plaintiffs, and
     they continued to shop their case. [Walpole]
     offered Plaintiffs a grab bag of remedies. He
     then filed suit on behalf of Plaintiffs based
     upon these remedies, with a lack of basis in law
     or fact.

          [Kivlighan] was not a passive participant in
     this process. On the contrary, her actions
     showed a clear intent to support these claims,
     which were speculative at best.

     The initial burden of proof rests with the party seeking

the imposition of sanctions to prove that Code § 8.01-271.1 has

been violated, and that sanctions and the amount thereof are

appropriate.   Significantly, we have held that,

     [a]s a general rule, confidential communications
     between an attorney and his or her client made
     in the course of that relationship and
     concerning the subject matter of the attorney's
     representation are privileged from disclosure.
     The objective of the attorney-client privilege
     is to encourage clients to communicate with
     attorneys freely, without fearing disclosure of
     those communications made in the course of
     representation, thereby enabling attorneys to
     provide informed and thorough legal advice.

Walton v. Mid-Atlantic Spine Specialists, P.C., 280 Va. 113,

122, 694 S.E.2d 545, 549 (2010) (citations omitted).


                                34
Accordingly, most of the information necessary to determine

allocation of fault between attorney and client may be hidden

by the attorney-client privilege.    Consequently, when sanctions

are imposed against represented parties and their counsel, and

the sanctioned parties desire to seek allocation of fault or

the apportionment of such sanctions, they carry the burden of

providing the trial court with evidence sufficient to do so.

     We are mindful of the difficulties which may arise when

courts allocate sanctions between represented parties and their

attorneys.   Litigation involving the allocation of sanctions

may pit attorney against client, as each tries to prove why the

other is responsible for the sanctionable conduct.   Disclosure

of otherwise-privileged information may be an issue.

     To avoid such a conflict of interest, however, other

courts have suggested that, where sanctions have been imposed,

and the attorney and client disagree about who is at fault and

wish to assign blame to the other, the attorney should withdraw

as client's attorney and both should obtain their own counsel.

See e.g., Slane v. Rio Grande Water Conservation Dist., 115
F.R.D. 61, 62 (D. Colo. 1987) (explaining that the court

"recommended that [the attorney] withdraw from his

representation of [his clients and] obtain counsel for

himself"); Anschutz Petroleum Mktg. Corp. v. Saybolt & Co., 112
F.R.D. 355, 360 (S.D.N.Y. 1986) (explaining that if the


                                35
attorney wished to contend that their client should pay all or

part of the sanctions imposed, the attorney "will of course

need to be represented by separate counsel"); Eastway Constr.

Corp. v. City of New York, 637 F. Supp. 558, 570 (E.D.N.Y.

1986) (stating that, "[i]f attorney and client disagree about

who is at fault and point their fingers at each other, the

interests of the two are now clearly adverse. The client,

therefore, will need new counsel to represent him against his

former counsel in the proceedings to determine fault").

     We agree with the trial court's conclusions that: (1) the

plaintiffs "chose to advance at least three wildly speculative

claims that lacked any basis in fact [and] dramatically

increased the cost and duration of the litigation"; and (2) the

combination of "so many frivolous claims, supported by such

wild speculation, so virulently prosecuted even after any

legitimate prospect of success had vanished [demonstrates] that

the claims . . . were filed out of a vindictive and malevolent

desire to injure and intimidate a business competitor."

     The plaintiffs argue that the trial court erred by not

"apportioning the sanctions among [NVRE, Kivlighan, and

Walpole] based on their respective conduct," and that Walpole

"should be punished, not his clients," because "[p]enalizing

NVRE and Kivlighan for relying on their trial counsel does not

further the goal of . . . Code § 8.01-271.1 nor does it serve


                               36
the ends of justice."   However, the trial court expressly found

that "the record does not conform with Plaintiffs' theory of

the case.   Instead, there is substantial evidence of

sanctionable behavior on the part of both the litigants and the

lawyer."

     Consequently, because both Walpole and the plaintiffs

violated Code § 8.01-271.1, and because the plaintiffs did not

provide evidence necessary to demonstrate proper allocation of

fault, we hold that the trial court did not abuse its

discretion when it imposed sanctions against NVRE, Kivlighan,

and Walpole, jointly and severally in this case.

            E. The Terms and Quantum of the Sanctions

     Walpole argues the trial court erred in determining the

terms and quantum of sanctions because it did not properly

consider: (1) the defendants' failure to mitigate by not filing

a motion for summary judgment; (2) the defendants' attorneys'

billing practices; (3) the punitive effect of the award; and

(4) the plaintiffs' ability to pay.   We disagree.

     In reviewing a trial court's award of sanctions under Code

§ 8.01-271.1, we have held that a court's imposition of

sanctions will not be reversed on appeal "unless the court

abused its discretion in 1) its decision to sanction the

litigant, or 2) in the court's choice of the particular

sanction employed."   Switzer, 273 Va. at 331, 641 S.E.2d at 83.


                                37
It is important to state that this case is not a typical

attorneys' fees award case.   It is a sanctions case wherein the

trial court has decided that a proper sanction would be based

upon attorneys' fees incurred – a remedy expressly provided in

the statute.   Code § 8.01-271.1.    Of course, proof of

reasonableness is required.   We draw guidance from our prior

holdings regarding determination of reasonableness of

attorneys' fees.   We have held that,

     the fact finder must determine from the evidence
     the amount of the reasonable fees under the facts
     and circumstances of each particular case. The
     trier of fact must weigh the testimony of
     attorneys as to the value of the services, by
     reference to their nature, the time occupied in
     their performance, and other attending
     circumstances, and by applying to it their own
     experience and knowledge of the character of such
     services. On appeal the trial court's
     determination of the amount of the attorneys'
     fees to be awarded will be set aside only upon a
     finding of abuse of discretion.

Holmes v. LG Marion Corp., 258 Va. 473, 479, 521 S.E.2d 528,

533 (1999) (citations and internal quotation marks omitted).

     In this case, David S. Mercer ("Mercer") testified for the

defendants as an expert in the "reasonableness [and] necessity

in attorney's fees."   Specifically, Mercer testified that "the

fees are eminently reasonable and rationally related to [this]

case."   Mercer further testified that he considered the "time

and effort expended by all counsel on behalf of the defense,

. . . the nature of the services rendered and the complexity of


                                38
those services," and "the value of the services to the

defendants and the results obtained," in reaching his opinion.

Also, Mercer testified that "the fees [in this case] were under

market from [his] experience."

     James C. Brincefield, Jr. ("Brincefield") testified for

the defendants as an expert "in the field of attorney's fees,

respectively with real estate litigation."   Brincefield

testified that "the fees were reasonable and necessary for the

. . . defense of this case."   Brincefield further testified

that he considered "the time and effort expended by the

attorneys, the complexity of the case, the experience of the

attorneys, the reasonableness of their rates compared to the

rates of other lawyers in the area, and the subject matter of

the case" in forming his opinion.

     Significantly, the plaintiffs and Walpole stipulated as to

the reasonableness of the defendants' counsel's billing rate,

and the trial court noted that "[t]he only question [that]

remain[ed] [wa]s whether the number of hours spent on the case

was reasonable."   The trial court also noted that each

defendant "provided the Court with the substantial legal bills

that they incurred as a result of the litigation initiated by

Plaintiffs."

     Furthermore, in reaching its decision, the trial court

considered the necessary factors, including the facts and


                                 39
circumstances of each particular claim, the testimony of

attorneys as to the value of the services, the nature of those

services, the time occupied in their performance, and other

attending circumstances, and applied its own experience and

knowledge of the character of such services in reaching its

decision.   See Holmes, 258 Va. at 479, 521 S.E.2d at 533.    The

trial court ultimately determined that most of the amount

requested by the defendants was reasonable and that awards of

$113,778.06 in attorneys' fees to Martins and MAI, and

$158,318.40 in attorneys' fees to the Gavins, were reasonable.

     Notably, the trial court did find that certain fees were

unreasonable, including a small amount of fees related to a

counterclaim brought by the Gavins against the plaintiffs,

certain fees connected to the number of hours counsel for the

Gavins spent in preparing jury instructions for trial, and

certain instances of duplicative and excessive billing.

     We hold that the trial court did not abuse its discretion

in determining the amount of the award of sanctions,

particularly in light of the trial court's findings that: (1)

the plaintiffs and Walpole "violated [Code § 8.01-271.1] when

they filed the Underlying Action for an improper purpose and

without a proper basis in law and in fact"; and (2) "the

appropriate sanction is to hold both Mr. Walpole and his




                                40
clients jointly and severally liable for the reasonable

attorney's fees and costs of Defendants."

           F. Walpole's Motion for a Suspending Order

     Walpole argues that the trial court erred when it denied

his motion for entry of a suspending order without hearing oral

argument thereon.   We disagree.

     Rule 4:15(d) provides that, "[e]xcept as otherwise

provided in this subparagraph, upon request of counsel of

record for any party, or at the court's request, the court

shall hear oral argument on a motion."   The rule "otherwise

provide[s]" that "argument on a motion for reconsideration

. . . shall be heard orally only at the request of the court."

Rule 4:15(d).

     On July 9, 2010, NVRE, Kivlighan, and Walpole filed

motions for entry of a suspending order without requesting a

hearing on those motions, stating that "the entry of a

suspending order is necessary in order for Plaintiffs [and

Walpole] to have adequate time to brief, file and argue their

motion[s] for reconsideration and for the Court to consider and

rule upon such a motion[s]."   The trial court denied both

motions on July 12, 2010.

     Walpole subsequently filed a motion for reconsideration

and renewed motion for entry of suspending order on July 13,

2010, arguing that Walpole had "multiple grounds for seeking


                                   41
reconsideration of the [trial c]ourt's rulings," and "the entry

of a suspending order is necessary in order for Walpole to have

adequate time to fully brief and argue each point of

reconsideration and for the Court to consider and rule upon

such a motion."   Walpole did not request a hearing on that

motion.   On July 15, 2010, the trial court denied Walpole's

motion for reconsideration and renewed motion for entry of

suspending order, stating that "Walpole has not raised any

issues not already considered in [this] matter."

     Walpole also filed a request for expedited hearing on July

15, 2010, in which he requested that the trial court schedule

an expedited hearing on the previously filed motion for

reconsideration and renewed motion for entry of suspending

order "on or before July 20, 2010."   The trial court did not

rule on this request before it lost jurisdiction over this suit

pursuant to Rule 1:1.

     We hold that the trial court did not err in denying both

Walpole's motion for a suspending order and Walpole's renewed

motion for a suspending order without a hearing because it does

not appear that Walpole requested a hearing on either motion

before the trial court denied those motions.   Additionally,

Walpole repeatedly stated that he sought the suspension in

order to file and argue a motion for reconsideration, for which




                                42
Rule 4:15(d) provides oral argument "only at the request of the

court."   Rule 4:15(d).

                          III. Conclusion

     We hold that the trial court did not err when it imposed

sanctions jointly and severally against NVRE, Kivlighan, and

Walpole, pursuant to Code § 8.01-271.1.     Accordingly, we will

affirm the judgment of the trial court.



                                     Record No. 101836 – Affirmed.
                                     Record No. 101844 – Affirmed.




                                43